Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-12, 15-16, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), further in view of A. Elwakil (WO 93/23795, here after 795).
Claim 1 is rejected. 058 teaches a method of making a magnetic recording media (magnetic tape) comprising forming magnetic layers( 24, 25) comprising magnetic nanoparticles and binder[column 4 lines 19-end column 5 lines 1-44], for example layer 24 can be considered as underlayer, and layer 25 can be considered as magnetic recording layer. 058 does not teach encapsulating nanoparticles. 795 teaches a method of making magnetic tapes, and teach encapsulating magnetic particles with polymer (aromatic) to obtain smooth coating layer [abstract, page 28 last sentence, page 14 last 13 lines, page 15 last 5 lines, page 22 last 7 lines, column 10 lines 52-60], and mix with a binder[page 28 lines 6-end]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making 
Claim 2 is rejected. 058 and 795 teach the limitation of claim 1, and 058 teaches spray coating the first layer (underlayer) [claim 8 last paragraph].
Claim 5 is rejected as 058 teaches the magnetic nanoparticles same as the invention (for example cobalt iron alloy)[column 4 lines 36-45], therefore it has the same property as magnetic field strength of less than 200 Oe.
Claim 7 is rejected. Although neither of the references teach onset of at least 35° centigrade in a tensile storage modulus (E') vs. temperature plot, however since they meet the claim, therefore the product has the same property as claimed.
Claim 8 is rejected. Although neither of the references teach underlayer is characterized as having an absolute value of a tensile storage modulus (E') thereof greater than 10 GPa, however since they meet the claim, therefore the product has the same property as claimed.
Claim 9 is rejected as 058 teach magnetic material (underlayer) is conductive [column 6 last paragraph], also see 795 page 14 second paragraph.
Claim 10 is rejected as 058 is adding chromium oxide to magnetic nanoparticles of increasing smoothness [column 5 lines 50-66].
Claim 11 is rejected as 058 teaches the average particle size of 5 nm [column 4 lines 44-45].

Claim 15 is rejected. 058 teaches the magnetic recording layer is not intermixed with the underlayer [abstract].
Claim 16 is rejected. 058 and 795 teach the limitation of claim 1, and 058 teaches spray coating the second layer (25, recording layer) [claim 8 last paragraph].
Claim 19 is rejected. 058 and 795 teach forming the recording layer includes curing a mixture comprising the (second) magnetic nanoparticles and a second aromatic polymer(thermosetting polyurethane resin) for causing the second aromatic polymer to crosslink[795 page 22 second paragraph ], which in fact forms encapsulating layer around the (second) magnetic nanoparticles. 795 teaches curing with radiation (heat radiation IR) [page 22 lines 16-18].
	Claim 20 is rejected as 058 teaches the ferromagnetic layer (25, second magnetic layer) comprising iron [column 4 lines 52-55].
Claim 21 is rejected as 058 teaches the ferromagnetic layer (25, second magnetic layer) comprising Fe3O4 (ferromagnetic iron oxide particles) [column 4 lines 53-55, column 5 lines 5].
	Claim 22 is rejected as 058 teaches ferromagnetic layer (25, second magnetic layer) comprising particles with 20 nm diameter [column 5 lines 42-43].
Claim 23 is rejected as 795 teaches the encapsulating layer is a polyaromatic film (for example sulfonated polystyrene [page 15 last 5 lines page].
.
Claims 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), A. Elwakil (WO 93/23795, here after 795), further in view of William Blake Kolb et al (U. S. Patent Application: 2002/0150792, here after 792).
Claim 6 is rejected. 058 does not teach the concentration of magnetic particles in underlayer. 792 teaches a method for making magnetic tape, where the average concentration of the nanoparticles (encapsulated) in the underlayer (corresponding to second fluid layer) is greater than 35 wt% [0141]. Although it does not teach more than 35 vol%, however since the density of polymers (and binder) is about 1 g/cm3, therefore claim has been met. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 and 795 teach where the concentration of particles(encapsulated) in underlayer is more than 35%, because it is suitable particle concentration for underlayer for making magnetic tapes. 

Claim 14 is rejected. 058 does not teach the binder in underlayer comprising acrylic polymer. 792 teaches a method for making magnetic tape, where the binder in underlayer(62) comprising acrylic polymer [0083]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 and 795 teach where the binder in underlayer comprising acrylic polymer, because it is suitable binder for making underlayer for making magnetic tapes. 
Claims 3-4, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), A. Elwakil (WO 93/23795, here after 795), further in view of M. Nakayama et al (U. S. Patent: 4699847, here after 847).
Claim 3 is rejected. 058 teaches mixing polymeric binder, solvent and nanoparticles to form a mixture, applying the mixture onto a structure (substrate) and at least partially drying it [column 4 lines 19-21, column 9 lines 36-46]. 058 does not teach adding crosslinking agent. 847 teaches adding crosslinking additives to binder composition and curing (causing crosslinking) with radiation(heat or radiation for curing polyisocyanate) [column 10 lines 10-14, column 12 lines 25-column 13 first paragraph, 
Claim 4 is rejected. 058 and 795 both teach drying and removing solvent (vehicle), therefore the binder collapses onto the encapsulated nanoparticles. 
Claim 17 is rejected. 058 teaches mixing polymeric binder, solvent and nanoparticles to form a mixture, applying the mixture onto a structure (substrate) and at least partially drying it [column 4 lines 19-21, column 9 lines 36-46]. 058 does not teach adding crosslinking agent. 847 teaches adding crosslinking additives to binder composition and curing (causing crosslinking) with radiation(heat or radiation for curing polyisocyanate) [column 10 lines 10-14, column 12 lines 25-column 13 first paragraph, column 16 lines 41-60, column 9 lines 3-11]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 and 795 teach and dry the composition and then cure it with radiation to cause the binder to crosslink, because 847 teaches it is a way to make a (smooth) coating for producing magnetic tapes. 795 teaches forming magnetic layer includes heating the (second) magnetic nanoparticles and (second) aromatic polymer to a temperature of at least 200 degrees Celsius [page 21]; mixing the (second) polymeric binder with the heated (second) magnetic nanoparticles, the (second) aromatic polymer (shell), and a solvent (vehicle) to form a mixture, and applying it to a substrate and teaches heating the applied mixture [page 25 second paragraph-page 26 first 
Claim 18 is rejected as 795 teaches the mixture further includes an acrylic terminated polyester [page 16 lines 20-23].
Claims 13, 24 are rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), A. Elwakil (WO 93/23795, here after 795), further in view of Richard Bradshaw et al (U. S. Patent Application: 2010/0015472, here after 472).
Claim 13 is rejected. 795 does not teach the thickness of polymer layer. 472 teaches encapsulating magnetic nanoparticles with aromatic polymer for making magnetic tape [abstract, 0012], wherein the thickness of the polymer layer is less than 2 nm (including less than 1 nm) [claim 4]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 and 795 teach wherein the coating of polymer layer is less than 1 nm, because it is suitable thickness of encapsulating polymer for making magnetic tapes.
Claim 24 is rejected. 795 does not teach the thickness of polymer layer. 472 teaches encapsulating magnetic nanoparticles with aromatic polymer for making magnetic tape [abstract, 0012], wherein the thickness of the polymer layer is less than 2 nm (including less than 1 nm) [claim 4]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 and 795 teach wherein the coating of polymer layer is .
Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. The applicant argument regarding claim 1 does not teach depositing the recording layer on cured underlayer is not persuasive as Isobe teaches depositing second layer after drying the first one( see claim rejection above). The applicant argument regarding claim 2 rejection is not persuasive, although Kolb teaches the nozzle to eject coating material on substrate and acts as spray, however Isobe teaches spraying coating material on substrate (see claim rejection above). Same argument for claim 2 is valid for claim 16 as well. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712